                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       RAYMOND ALFORD BRADFORD,                      Case No. 19-cv-04325-PJH
                                                       Plaintiff,
                                   8
                                                                                         ORDER OF TRANSFER
                                                 v.
                                   9
                                                                                         Re: Dkt. No. 3
                                  10       PAUL R. KRAUS, et al.,
                                                       Defendants.
                                  11

                                  12           This is a civil rights case brought pro se by a state prisoner. The acts complained
Northern District of California
 United States District Court




                                  13   of occurred at California Men’s Facility which lies within the venue of the United States

                                  14   District Court for the Eastern District of California. Venue, therefore, properly lies in that

                                  15   district and not in this one. See 28 U.S.C. § 1391(b).1

                                  16           This case is TRANSFERRED to the United States District Court for the Eastern

                                  17   District of California. See 28 U.S.C. § 1406(a). In view of the transfer, the court will not

                                  18   rule upon plaintiff's motion to proceed in forma pauperis (Docket No. 3) which is

                                  19   VACATED.

                                  20           IT IS SO ORDERED.

                                  21   Dated: August 29, 2019

                                  22

                                  23
                                                                                                 PHYLLIS J. HAMILTON
                                  24                                                             United States District Judge
                                  25

                                  26

                                  27   1
                                        While one defendant is in this district, that defendant is an attorney for the California
                                  28   Department of Corrections and Rehabilitation and the acts occurred in the Eastern
                                       District where the other defendants are located.
